Citation Nr: 1735006	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  16-19 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bladder disorder.

2.  Entitlement to a rating in excess of 60 percent for residuals of genitourinary tuberculosis, to include bilateral tuberculosis epididymectomy, tuberculosis prostate and benign hypertrophy, and residuals of heminephrectomty (genitourinary disability).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1945 to November 1946.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In March 2016, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A diagnosis of a bladder disorder has not been shown at any time during the appeal period.

2.  The Veteran's genitourinary disability has not resulted in renal dysfunction.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bladder disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

2.  The criteria for an initial rating in excess of 60 percent for a genitourinary disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.115a (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but he declined.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disabilities and contentions, grounded her opinions in the medical literature and evidence of record, and provided the information necessary to rate the service-connected disability on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran, nor his representative, has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

In January 2015, the Veteran filed a claim seeking service connection a bladder disorder, which was denied in an April 2015 rating decision.

The Veteran's STRs do not show any complaints, symptoms, treatment, or diagnosis for a bladder disorder.  He had normal examinations at his entrance and exit physicals with no bladder complaints noted.

The Veteran's treatment records after his separation from service show that in September 1951, there was no evidence of an active bladder disease.  While his medical records show complaints of bladder symptoms, there is no objective medical evidence documenting a bladder disability.

In March 2015, the Veteran was afforded a VA examination.  He reported that he had frequent urination and burning with urination.  He also reported that he used protective undergarments that required changing at least four times per day.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner reported that the Veteran did not have a diagnosis for a separate bladder disorder.  The examiner explained that the Veteran was diagnosed with a genitourinary disability, the progression of which had resulted in symptoms of urinary frequency and incontinence.  The examiner reported that while the Veteran had symptoms of an over-active bladder and bladder dysfunction, a separate diagnosis was not warranted for these conditions.

As such, the record does not show any current diagnosis of a bladder disorder.  

In the absence of proof of a current disability, there can be no valid claim for service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Giplin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Here, despite medical examination, no bladder disability has been diagnosed.  Rather, the examiner explained that the bladder symptoms the Veteran was reporting was attributable to the progression of his genitourinary disability.

While the Veteran does appear to experience bladder symptoms, they are already being accounted for by the 60 percent disability rating that he is receiving.

As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of bladder disability.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex, as with cancer.  Therefore, to the extent the Veteran believes that he has a specific bladder disability, wholly separate and apart from his genitourinary disability, he has not been shown to have the medical training or expertise to render such a diagnosis.  . 

The Board finds that evidence of a present disability has not been presented in the case of the Veteran's reported separate bladder disability; and, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the Board finds that the evidence is against the claim and entitlement to service connection for a bladder disorder is denied.

Increased Rating
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In January 2015, the Veteran filed an increased rating claim for his genitourinary disability, which was denied by an April 2015 rating decision.  The Veteran asserts that he is entitled to a higher rating.

The Veteran's genitourinary disability is rated under Diagnostic Code 7527, which evaluates prostate gland injuries, infections, hypertrophy, and postoperative residuals, which are rated as voiding dysfunction or urinary tract infection, whichever is predominant.  Under Ratings of the genitourinary system - dysfunctions, a 60 percent rating, the maximum rating, is assigned for voiding dysfunction that requires the wearing of absorbent materials, which must be changed more than four times per day.  The only higher ratings available under Ratings of the genitourinary system are for renal dysfunction, malignant neoplasms of the genitourinary system, or kidney transplant, which, as discussed more fully below, have not been shown.  38 C.F.R. § 4.115b, Diagnostic Codes 7527, 7528, 7531.

The Veteran's medical records show treatment for his genitourinary disability.  However, the medical records do not show a diagnosis of renal dysfunction or malignant neoplasms of the genitourinary system.  His medical records also do not show that he has undergone a kidney transplant.

In March 2015, the Veteran was afforded a VA examination.  He reported having frequent kidney infections.  The examiner indicated that the Veteran did not have renal dysfunction or malignant neoplasms, and he observed that the Veteran had not undergone a kidney transplant.  

Thus, applying the regulations to the facts in the case, the Board finds that the criteria for a disability rating in excess of 60 percent are not met for the Veteran's genitourinary disability.  The Veteran does not have renal dysfunction or malignant neoplasms of the genitourinary system.  In addition, the Veteran has not undergone a kidney transplant.  As such, a schedular rating in excess of 60 percent is not warranted.

The Board has considered all other potentially applicable Diagnostic Codes, but has found that no other Diagnostic Codes would result in more favorable findings.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

The evidence suggests that the symptomatology from the Veteran's service connected genitourinary disability is reasonably contemplated by the schedular rating criteria discussed above.  As noted DC 7527 contemplates all residuals from prostate gland injuries, infections, hypertrophy, or postoperative residuals.  As such, the Diagnostic Code necessarily includes the symptoms the Veteran has reported experiencing.  There are other Diagnostic Codes within the section covering the genitourinary system, but for the reasons discussed, the Veteran is not shown to meet the criteria for such ratings.  Higher ratings should, for example, renal dysfunction , the Board fully explained why higher ratings were not warranted.  There is no question that the Veteran experiences symptoms from his genitourinary disability, which includes kidney and bladder symptoms, but such symptoms, to the extent they are not specifically enumerated are considered in the schedular ratings that are assigned.

Under Johnson  v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture the combined impact of all the service connected disabilities experienced.  However, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms of record that have not been attributed to a specific service connected condition.  While the Veteran has submitted medical evidence that he is unable to work, his physician reported that the Veteran was permanently disabled primarily due to a number of non-service-connected disabilities, such as carotid stenosis, degenerative joint disease, diabetes mellitus, gastroesophageal reflux disease, hyperlipidemia, mitral valve regurgitation, peptic ulcer disease, rheumatoid arthritis, and a history of transient ischemic attack.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  Johnson, 762 F.3d 1362.

As such, the schedular rating criteria reasonably describe the symptoms caused by the Veteran's service-connected genitourinary disability, and therefore, referral for consideration of an extraschedular rating is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board acknowledges that the Veteran is no longer employed.  He has not, however, alleged that he is unemployable solely on account of his service connected genitourinary disability.  Thus, the Board finds that Rice is inapplicable. 




ORDER

Service connection for a bladder disorder is denied.

A rating in excess of 60 percent for a genitourinary disability is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


